Lundberg Stratton, J.,
concurring in part and dissenting in part. I dissent with respect to whether the presence of a third party at witness interviews constituted a waiver of the State Medical Board’s privilege of confidentiality. I also join Justice Cook’s dissent and would find that insurance department records are not subject to disclosure under the Public Records Act. I concur as to the remainder of the majority opinion.
Under Part IB of the majority’s opinion, “Insurance Department Records,” the majority concludes that the presence of Anthem’s investigator did not constitute a waiver of the Department of Insurance’s privilege of confidentiality. I would apply the same rationale to Part IA and find that the investigator’s presence also did not constitute a waiver of the Medical Board’s privilege. There is no reason to distinguish between the two.
An insurance fraud investigator is integral to the work of both the Department of Insurance and the Medical Board to uncover fraud or handle allegations of unauthorized medical practice. The investigator possesses the expertise, knowledge, and investigative background that enable the Medical Board and Department of Insurance to determine the direction of their own investigations. At times, there were joint investigations that involved the investigator for the State Medical Board, Patricia Elliss, the Department of Insurance investigator, Robert Raising, and Anthem’s investigator, Richard Wilson. They worked together to gather evidence and interview witnesses.
*440The allegations being investigated involved issues of fraudulent billing, with complex billing codes and methods. The use of experts, such as Anthem’s investigator, is crucial in helping the Medical Board to effectively conduct its investigation. The majority recognizes this importance to the Department of Insurance yet somehow excludes the Medical Board from obtaining the same benefits.
The majority does not address the effect of its decision upon the presence of other third parties; however, the logical extension is that victims and other parties who wish to have a trusted advisor, family member, or friend present at their interview will now waive the confidentiality of their statements. This could affect a victim’s willingness to report wrongdoing.
We should hold that the presence of an insurance investigator who is an active participant in the investigation of the wrongdoing at a witness interview does not result in a waiver of the confidentiality of the Medical Board’s investigative records.
Therefore, I respectfully dissent.